11th Court of Appeals
Eastland, Texas
Opinion
 
In re Wesley Earl Evans
            No. 11-04-00197-CR -- Original Proceeding
 
            Wesley Earl Evans has filed in this court pro se documents challenging the trial court’s denial
of his motion to review both his trial and appellate records from his November 11, 2001, conviction. 
Evans states that he was convicted in the 351st District Court in Harris County and sentenced to
confinement for 60 years.  An appeal from this 2001 conviction  is not pending in this court.  Evans
has not invoked the original jurisdiction of this court.  TEX. GOV’T CODE ANN. §§ 22.002 &
22.201 (Vernon 2004); TEX. CODE CRIM. PRO. ANN. art. 11.07 (Vernon Supp. 2004).
            Evans’s petition is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
August 31, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.